
	

113 HCON 104 IH: Supporting the goals and ideals of Vietnam Veterans Day.
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. CON. RES. 104
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2014
			Mr. Michaud submitted the following concurrent resolution; which was referred to the Committee on Veterans’ Affairs
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of Vietnam Veterans Day.
	
	
		Whereas the Vietnam War was fought in the Republic of South Vietnam from 1961 to 1975, and involved
			 North Vietnamese regular forces and Viet Cong guerrilla forces in armed
			 conflict with United States Armed Forces, allies of the United States, and
			 the armed forces of the Republic of Vietnam;
		Whereas the United States Armed Forces became involved in Vietnam because the United States
			 Government wanted to provide direct military support to the Government of
			 South Vietnam to defend itself against the growing Communist threat from
			 North Vietnam;
		Whereas members of the United States Armed Forces began serving in an advisory role to the
			 Government of the Republic of South Vietnam in 1950;
		Whereas as a result of the Gulf of Tonkin incidents on August 2 and 4, 1964, Congress
			 overwhelmingly passed the Gulf of Tonkin Resolution (Public Law 88–408),
			 on August 7, 1964, which provided the authority to the President of the
			 United States to prosecute the war against North Vietnam;
		Whereas in 1965, United States Armed Forces ground combat units arrived in Vietnam;
		Whereas by September 1965, there were over 129,000 United States troops in Vietnam, and by 1969, a
			 peak of approximately 543,000 troops was reached;
		Whereas on January 27, 1973, the Agreement Ending the War and Restoring Peace in Vietnam (commonly
			 known as the Paris Peace Accords) was signed, which required the release of all United States prisoners-of-war held in North
			 Vietnam and the withdrawal of all United States Armed Forces from South
			 Vietnam;
		Whereas on March 29, 1973, the United States Armed Forces completed the withdrawal of combat units
			 and combat support units from South Vietnam;
		Whereas more than 58,000 members of the United States Armed Forces lost their lives in Vietnam and
			 more than 300,000 members of the Armed Forces were wounded;
		Whereas in 1982, the Vietnam Veterans Memorial was dedicated in the District of Columbia to
			 commemorate those members of the United States Armed Forces who died or
			 were declared missing-in-action in Vietnam;
		Whereas the Vietnam War was an extremely divisive issue among the people of the United States and a
			 conflict that caused a generation of veterans to wait too long for the
			 United States public to acknowledge and honor the efforts and services of
			 such veterans;
		Whereas members of the United States Armed Forces who served bravely and faithfully for the United
			 States during the Vietnam War were often wrongly criticized for the policy
			 decisions made by 4 presidential administrations in the United States;
		Whereas the establishment of a Vietnam Veterans Day would be an appropriate way to honor those members of the United States Armed Forces who served in
			 South Vietnam and throughout Southeast Asia during the Vietnam War;
		Whereas March 29 would be an appropriate day to establish as Vietnam Veterans Day; and
		Whereas President Obama designated March 29, 2012, as Vietnam Veterans Day under Presidential
			 Proclamation 8789 (77 Fed. Reg. 20275): Now, therefore, be it
	
		That Congress—
			(1)supports the goals and ideals of Vietnam Veterans Day;
			(2)encourages the President to take action through proclamation or other means to pay tribute, when
			 appropriate, to veterans of the Vietnam War; and
			(3)encourages the people of the United States to pay proper tribute to veterans of the Vietnam War
			 with appropriate ceremonies, programs, and activities.
			
